Exhibit 10.1

AGREEMENT

This Agreement is made by and between the Central States, Southeast and
Southwest Areas Pension Fund (“Pension Fund”) on the one hand and G&K Services,
Inc. (“G&K”) on the other hand, each intending to be legally bound.

I. RECITALS

A. The Pension Fund is a multiemployer pension plan within the meaning of 29
U.S.C. §§ 1002(37) and 1301(a)(3).

B. G&K is a corporation organized under the laws of the State of Minnesota.

C. G&K was bound by a series of collective bargaining agreements, executed
between G&K and various local unions affiliated with the International
Brotherhood of Teamsters, under which G&K was required to make contributions to
the Pension Fund on behalf of certain of its employees.

D. On December 31, 2012, G&K effected a “partial withdrawal” from the Pension
Fund as defined in 29 U.S.C. § 1385(b)(2)(A)(i) (the “2012 Partial Withdrawal”).

E. As a result of the 2012 Partial Withdrawal, G&K was assessed withdrawal
liability identified as Assessment Number 2957110-WL130100-01 in the principal
amount of $28,215,404.76 (the “2012 Partial Withdrawal Liability Assessment”).

F. In September 2013, the Pension Fund sent a notice and demand for payment of
the 2012 Partial Withdrawal Liability Assessment to G&K which was received by
G&K in September 2013.

G. G&K did not initiate arbitration (within the meaning of 29 U.S.C. §
1401(a)(1)) with respect to the 2012 Partial Withdrawal Liability Assessment.

H. The Pension Fund determined that on or about May 5, 2013, G&K permanently
ceased to have an obligation to contribute to the Pension Fund and/or
permanently ceased all Pension Fund-covered operations, thereby effecting a
“complete withdrawal” from the Pension Fund within the meaning of 29 U.S.C. §
1383 (the “2013 Complete Withdrawal”).

 

1



--------------------------------------------------------------------------------

I. As a result of the 2013 Complete Withdrawal, G&K was assessed withdrawal
liability identified as Assessment Number 2957110-WL130100-02 in the principal
amount of $31,280,272.01 (the “2013 Complete Withdrawal Liability Assessment”).

J. In September 2013, the Pension Fund sent a notice and demand for payment of
the 2013 Complete Withdrawal Liability Assessment to G&K which was received by
G&K in September 2013.

K. By letter dated November 20, 2013, G&K, through counsel, requested review of
the 2012 Partial Withdrawal Liability Assessment and the 2013 Complete
Withdrawal Liability Assessment pursuant to 29 U.S.C. § 1399(b)(2)(A).

L. On April 7, 2014, G&K initiated arbitration proceeding 01 14 0000 2147 with
the American Arbitration Association (the “Arbitration”) to contest the 2013
Complete Withdrawal Liability Assessment.

M. To date, G&K has paid $2,263,046.80 on account of the 2012 Partial Withdrawal
Liability Assessment.

N. To date, G&K has paid $2,404,987.00 on account of the 2013 Complete
Withdrawal Liability Assessment.

O. The parties now wish to enter into a settlement agreement with respect to the
2012 Partial Withdrawal, the 2012 Partial Withdrawal Liability Assessment, the
2013 Complete Withdrawal, the 2013 Complete Withdrawal Liability Assessment, and
the Arbitration.

 

2



--------------------------------------------------------------------------------

NOW THEREFORE, in consideration of the mutual promises and agreements contained
herein, the parties agree as follows:

II. AGREEMENT TERMS

Article 1 – Payment to the Pension Fund

1.1 G&K shall make a lump sum payment to the Pension Fund in the amount of
$24,798,769.38, which amount must be received in full by the Pension Fund on or
before June 15, 2015.

1.2 In addition to the payment required under Article 1.1, the Pension Fund
shall be allowed to retain all payments made by G&K on the account of the 2012
Partial Withdrawal Liability Assessment and the 2013 Complete Withdrawal
Liability Assessment, and outlined in Recitals M and N above.

1.3 In the event that the payment required under Article 1.1 is not received on
or before June 15, 2015, G&K shall be required to pay interest calculated at an
annualized interest rate equal to two percent (2%) plus the prime interest rate
established by JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month
for which interest is charged.

Article 2 – Limited Waivers of Challenges and Credits

2.1. With respect only to the 2012 Partial Withdrawal, the 2012 Partial
Withdrawal Liability Assessment, the 2013 Complete Withdrawal and the 2013
Complete Withdrawal Liability Assessment, G&K agrees to waive any right to:
(a) request review under 29 U.S.C. § 1399(b)(2); (b) initiate arbitration under
29 U.S.C. § 1401(a); (c) otherwise litigate including, without limitation,
claims under 29 U.S.C. §§ 1132 and 1451; and (d) request a refund or credit of
any of the amounts referenced in Article 1 above. G&K does not waive any right
or claim it might have against Pension Fund other than those described in the
preceding sentence.

 

3



--------------------------------------------------------------------------------

Article 3 – Representations and Warranties of Contribution History and
Controlled Group

3.1 G&K warrants and represents to the Pension Fund that the contribution
history set forth in the attached computer report (Exhibit A hereto) does not
understate the contributions or contribution base units (“CBUs”) of G&K and all
trades or businesses under common control with G&K within the meaning of 29
U.S.C. § 1301(b)(1) and the regulations thereunder for each of the years listed
in the report.

3.2 G&K warrants and represents that from January 1, 2002, through the date of
this Agreement, there were no trades or business that were both under common
control with G&K within the meaning of 29 U.S.C. § 1301(b)(1) and the
regulations thereunder, and obligated to contribute to the Pension Fund during
any part of that period whose contribution history is not reflected on Exhibit
A.

3.3 If either of the warranties and representations contained in Articles 3.1
and 3.2 is false, then the Pension Fund shall have the right to recover the full
balance of any contributions due with interest plus reasonable attorneys’ fees,
costs, and any and all applicable damages pursuant to 29 U.S.C. § 1132(g)(2),
and the full amount of any previously unassessed withdrawal liability in excess
of the 2012 Partial Withdrawal Liability Assessment and/or the 2013 Complete
Withdrawal Liability Assessment, and which is attributable to contributions not
listed in Exhibit A, with interest plus reasonable attorneys’ fees, costs, and
any and all applicable damages pursuant to 29 U.S.C. §§ 1132(g)(2), 1392(c) and
1451(b). G&K agrees to waive its right to assert the defenses of statute of
limitations, laches, res judicata, collateral estoppel, or the “as soon as
practicable” requirement of 29 U.S.C. § 1399(b) with respect to any such claims,
but only those defenses. All other defenses to such claims are hereby preserved.

Article 4 – Dismissal of Arbitration

4.1 G&K agrees that it will dismiss the Arbitration with prejudice by no later
than June 19, 2015, with each party to bear its own attorney’s fees and costs.
Each party shall be responsible for one half of any fees and costs assessed by
the American Arbitration Association in connection with the Arbitration – except
that G&K shall be solely responsible for the filing fee to initiate the
Arbitration.

 

4



--------------------------------------------------------------------------------

Article 5 – Place of Payment and Method

5.1 All payments to be made under this Agreement shall be made payable to the
Central States, Southeast and Southwest Areas Pension Fund and shall be either
mailed to:

Central States Pension Fund

c/o Rebecca K. McMahon

9377 W. Higgins Road, 10th Floor

Rosemont, IL 60018

or transmitted by wire transfer referencing G&K as the payor and account number
2957110-0001 to:

 

Bank Name: BNY Mellon, N.A.

American Banking Association #:

043000261 Account Number: 0000932289 Beneficiary: Central States, SE & SW Areas
Pension Fund

Article 6 – Limited Release

6.1 Conditioned upon the full and timely payment of the amount set forth in
Article 1, the waivers in Article 2, the accuracy of the warranties and
representations in Articles 3.1 and 3.2, and the dismissal of the Arbitration
with prejudice as set forth in Article 4, the Pension Fund releases and forever
discharges G&K, Leef Brothers, Inc., Leef Brothers of Eveleth, Inc., and Leef
Services, Inc. from and waives all claims for collection of or related to the
2012 Partial Withdrawal, the 2012 Partial Withdrawal Liability Assessment, the
2013 Complete Withdrawal, and the 2013 Complete Withdrawal Liability Assessment.
Nothing in this Agreement releases any other claim against G&K or any other
party, including, without limitation, claims for contributions or withdrawal
liability other than the 2012 Partial Withdrawal Liability Assessment and the
2013 Complete Withdrawal Liability Assessment, nor does G&K waive any defenses
to such unreleased claims, except as specified in Section 3.3 above.

 

5



--------------------------------------------------------------------------------

Article 7 – Jurisdiction and Venue

7.1 This Agreement is being entered into and performed within Cook County in the
State of Illinois and shall be construed and interpreted in accordance with
federal law and the laws of the State of Illinois without regard to its conflict
of laws rules. Any and all actions brought that relate in any way to this
Agreement shall be filed and litigated only in courts located in Cook County,
Illinois, and all of the parties to this Agreement consent to personal
jurisdiction in any federal or state court located in Cook County, Illinois.

Article 8 – Certifications and Understandings of the Parties

8.1 This Agreement has been drafted and edited by both parties. Therefore, this
Agreement shall not be construed against either party on the basis that one or
more of the parties was the principal drafter of the Agreement.

8.2 Each of the parties to this Agreement certifies that they have read the
terms of this Agreement, that they have had the opportunity to discuss it with
their attorneys, and that they understand its terms and effects.

8.3 Each person signing this Agreement represents that he or she has the
capacity and the authority to execute this Agreement on behalf of the party on
whose behalf he or she signs this Agreement, and that he or she also has the
authority to bind the party on whose behalf he or she signs this Agreement.

Article 9 – No Admission

9.1 Nothing in this Agreement shall be construed as an admission by G&K,
including, but not limited to, admission of a breach of contract or any
wrongdoing

Article 10 – Entire Agreement, Changes, Counterparts

10.1 This Agreement represents the entire understanding between the parties and
cannot be changed or amended, except by a written agreement, signed by all of
the parties, and attached to this Agreement.

 

6



--------------------------------------------------------------------------------

10.2 The Recitals set forth in paragraphs A through O are incorporated into, and
made part of, this Agreement.

10.3 The date of this Agreement shall be deemed to be the date of the latest
signature.

10.4 This Agreement may be executed in separate counterparts, which when taken
together shall form and constitute the parties’ entire agreement.

IN WITNESS WHEREOF, the parties have executed this Agreement on the indicated
dates.

 

CENTRAL STATES, SOUTHEAST AND SOUTHWEST AREAS PENSION FUND BY: /s/ Peter Priede
Peter Priede Director of Employer Services DATE: June 11, 2015 G&K SERVICES,
INC. BY: /s/ Jeffrey L. Cotter Jeffrey L. Cotter Vice President, General Counsel
and Corporate Secretary

DATE: June 10, 2015

 

7